Case 18-33510-hdh11 Doc 33 Filed 05/01/19                          Entered 05/01/19 08:03:27    Page 1 of 14



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

ATTORNEYS FOR DEBTOR

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


IN RE:                                                         §
                                                               §
GARLAND BARBECUE #1, LLC                                      §
                                                               §   CASE NO. 18-33510
                                                               §
Debtor                                                        §    Jointly Administered under 18-33510
                                                               §
                                                               §
                                                               §
IN RE:                                                         §
                                                               §
FARMERS BRANCH BARBECUE LLC                                    §
                                                               §   CASE NO. 18-33511
                                                               §
Debtor              .                                          §   Jointly Administered Under 18-33510
                                                               §
                                                               §
                                                               §




             JOINT PLAN OF REORGANIZATION OF GARLAND BARBECUE #1, LLC AND
                     FARMERS BRANCH BARBECUE, LLC DATED MAY 1, 2019

TO:            ALL PARTIES-IN-INTEREST, THEIR ATTORNEYS OF RECORD AND TO THE
               HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       COME NOW, Garland Barbecue #1 and Farmers Branch Barbecue, LLC, Debtors and
Debtors-in-Possession in the above-referenced bankruptcy cases, and proposes the following Joint


DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 1
m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                      Entered 05/01/19 08:03:27   Page 2 of 14



Plan of Reorganization ("Plan"). The Plan proposes segregation of the Creditors and Equity Interest
Holders of the Debtor into 9 separate classes.


                                                         ARTICLE I
DEFINITIONS

         Unless the context otherwise requires, the following capitalized terms shall have the
meanings indicated when used in this Plan and in the accompanying Disclosure Statement, which
meaning shall be equally applicable to both the singular and plural forms of such terms. Any term
in this Plan that is not defined herein but that is used in title 11, United States Code ("Code") shall
have the meaning assigned to such term in the Code.

        1.     “Administrative Claim" shall mean those Claims entitled to priority under the
provisions of Section 507 of the Code, pursuant to a claimed and allowed administrative expense
priority under Section 503(b) of the Code.

        2.       "Allowed Claim" as to all Classes, hereinafter specified, shall mean a Claim against
Debtor (a) for which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with
leave of the Court and without objection by any party-in-interest, late-filed and as to which neither
the Debtor nor any party-in-interest files an objection or as to which the Claim is allowed by Final
Order of the Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed
with the Court pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to
amount, as to which no objection to the allowance thereof has been interposed through closing of
this case, or as to which any such objection has been determined by an order or judgment which is
no longer subject to appeal or certiorari proceeding and as to which no appeal or certiorari
proceeding is pending. This category includes all Claims deemed unsecured pursuant to §506(a) of
the Code. When "Allowed Claim" is used in the context of a Secured Claim, the provisions of
§506(b) of the Code shall also apply.

        3.       "Allowed Secured Claim" shall mean an Allowed Claim secured by a lien, security
interest, or other encumbrance on the properties owned by the Debtor, which lien, security interest,
or other encumbrance has been properly perfected as required by law, to the extent of the value of
the property encumbered thereby. That portion of such Claim exceeding the value of the security
held therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

        4.      "Allowed Unsecured Claim" shall mean an unsecured Claim against Debtor (a) for
which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with leave of the
Court and without objection by any party-in-interest, late-filed and as to which neither the Debtor
nor any party-in-interest files an objection or as to which the Claim is allowed by Final Order of the
Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed with the Court
pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to amount, as to
which no objection to the allowance thereof has been interposed through closing of this case, or as
to which any such objection has been determined by an order or judgment which is no longer subject



DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 2
m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                     Entered 05/01/19 08:03:27   Page 3 of 14



to appeal or certiorari proceeding and as to which no appeal or certiorari proceeding is pending. This
category includes all Claims deemed unsecured pursuant to §506(a) of the Code.

       5.      "Bar Date" shall mean the date fixed by the Court as the last date for filing all
Claims in this case other than Administrative and Priority Claims or Rejection Claims.

             6.     "Case" shall mean these Chapter 11 cases.

        7.      "Claim" shall mean any right to payment from the Debtor as of the date of entry of
the Order Confirming Plan whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or can be asserted by way of set-off. Claim includes any right or cause of action based
on a pre-petition monetary or non-monetary default.

             8.     "Claimant" shall mean the holder of a Claim.

       9.       "Class" shall refer to a category of holders of Claims or interests which are
"substantially similar" as provided for in Section 1122 of the Code.

        10.    "Code" shall mean the United States Bankruptcy Code, being title 11 of the United
States Code, as enacted in 1978 and thereafter amended.

       11.     "Confirmation" or "Confirmation of this Plan" shall mean entry by the Court of
an Order confirming this Plan at or after a hearing pursuant to Section 1129 of the Code.

       12.     "Confirmation Date" shall mean the date on which the Court enters an Order
confirming this Plan.

       13.    "Court" shall mean the United States Bankruptcy Court for the Northern District of
Texas, Dallas Division, presiding over these Chapter 11 reorganization cases, or any successor court
of competent jurisdiction.

             14.    "Creditor" shall mean any person having a Claim against either Debtors.

             15.    "Debt" shall mean any obligation of Debtors, alone, and any obligation of Debtors
and
any other Person, to any Entity.

      16.    "Debtors" shall mean either Garland Barbecue #1, LLC and/or Farmers Branch
Barbecue, LLC.

             17.    "Disbursing Agent" shall mean the Reorganized Debtors.

             18.    "Effective Date" shall mean thirty days after the Final Confirmation Date.




DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 3
m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                     Entered 05/01/19 08:03:27   Page 4 of 14



       19.          "Entity" shall include Person, estate trust, governmental unit and the United States
Trustee.

             20.    "Equity Interest Holders" shall mean holders of the equity interests in the Debtors.

        21.    "Final Confirmation" shall mean that date which is fourteen (14) days following the
entry of the Order Confirming Plan, during which period of time no Notice of Appeal is filed, or if
a Notice of Appeal is filed, during which period of time no Motion for Stay Pending Appeal is
granted or supersedeas bond is approved and filed.

        22.    "Order Confirming Plan" shall mean the Order of the Court determining that this
Plan meets the requirements of Chapter 11 of the Code and is entitled to confirmation under Chapter
11 of the Code.

      23.     "Petition Date" shall mean the date on which the Debtor filed these proceedings,
October 30, 2018.

      24.   "Plan" shall mean this Plan of Reorganization in its present form or as it
may be amended, modified or supplemented.

        25.    "Priority Claim" shall mean any Claim entitled to priority pursuant to Section 507(a)
of the Code except for Tax Claims and Claims incurred by the Debtor post-petition in the ordinary
course of business.

       26.    "Rejection Claim" shall mean any Claim arising out of the rejection of a lease or
executory contract pursuant to Section 365 of the Code, which Claim shall be treated as an
Unsecured Claim.

        27.    "Reorganized Debtor" shall mean the entity which shall assume title to and control
of the Debtors' assets and liabilities upon confirmation as provided herein.

        28.     "Secured Claim" shall mean an Allowed Claim secured by a lien, security interest,
or other encumbrance on the properties owned by the Debtor, which lien, security interest, or other
encumbrance has been properly perfected as required by law, to the extent of the value of the
property encumbered thereby. That portion of such Claim exceeding the value of the security held
therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

     29.   "Substantial Consummation" shall occur upon                           Reorganized Debtor's
commencement of payments to creditors as provided in this Plan.

       30.     "Tax Claims" shall mean any Claim entitled to priority under Section 507(a)(8) of
the Code and shall include the claims of taxing authorities for taxes owed on the property retained
by the Debtor under this Plan.




DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 4
m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                     Entered 05/01/19 08:03:27   Page 5 of 14



       31.     "Unsecured Claim" shall mean any Allowed Claim, whether or not liquidated or
contingent other than a Priority Claim, a Tax Claim, or a Secured Claim.

                                        ARTICLE 2
                           CERTAIN GENERAL TERMS AND CONDITIONS

             The following general terms and conditions apply to this Plan:

         2.1   Claims and Debts: Various types of Claims and Debts are defined in this Plan. This
Plan is intended to deal with all Claims and Debts against the Debtor of whatever character whether
or not contingent or liquidated and whether or not allowed by the Court pursuant to Section 502(a)
of the Code and all Claims and Debts will receive the treatment afforded in Articles of this Plan.
Claims and Debts incurred by the Debtor post-petition, including ad valorem taxes, in the ordinary
course of business will be paid by the Debtor according to their terms as they come due.

        2.2    Securities Laws: The issuance of any security in satisfaction of indebtedness under
this Plan may be exempt from registration under certain State and Federal securities laws by virtue
of Section 1145 of the Code and the exemption therein contained.

        2.3    Time for Filing Claims: With respect to those Claims that have been identified in
the Schedules filed pursuant to Section 521(1) of the Code and which have been scheduled as
"disputed," "contingent," or "unliquidated," said Claimants must file a proof of claim bearing the
case number of the above-styled and referenced proceeding with the United States Bankruptcy Court
for the Northern District of Texas, Dallas Division, on or before the Bar Date to participate under
this Plan. Claims scheduled as disputed, contingent, or unliquidated filed after the Bar Date shall
not be allowed, and shall not participate in the distributions contemplated by this Plan. Claims
arising from rejection of a lease or executory contract and administrative claims shall be filed with
the Court within thirty (30) days following the Confirmation Date of this Plan.

       2.4      Modifications to Plan: In accordance with Bankruptcy Rule 3019, to the extent
applicable, this Plan may be modified upon application of Debtor or corrected prior to Confirmation
without notice and hearing and without additional disclosure pursuant to Section 1125 of the Code
provided that, after hearing on and notice to the creditors, the Court finds that such modification does
not materially or adversely affect any Creditor or Class of Creditor.

                                   ARTICLE 3
                        TREATMENT OF UNCLASSIFIED CLAIMS
               (CERTAIN ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS)

        3.1     All trade and service debts and obligations, including ad valorem taxes for year 2019,
incurred in the normal course of business by the Debtor on or after the Petition Date will be paid
when due in the ordinary course of the Debtor's business unless a different time for payment is
specified in this Plan.




DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 5
m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                     Entered 05/01/19 08:03:27   Page 6 of 14



        3.2    Each governmental unit holding a post-petition Claim arising out of taxes assessed
against property of the estate, also including "ad valorem property taxes," but limited as provided
by Section 502(b)(3) of the Code, shall be paid in full when said Claims are due.

                                             ARTICLE 4
                                DIVISION OF CREDITORS INTO CLASSES

        4.1     Classification of Claims: This Classification of Claims is made for purposes of
voting on this Plan, making distributions thereunder, and for ease of administration thereof. Unless
specifically provided otherwise herein, on the Confirmation Date this Plan discharges and
extinguishes all Claims and Debts against the Debtor of whatever character, whether allowed by the
Court or otherwise.

             4.2    Class 1:             Consists of Allowed Administrative Claims Attorney fees and US
                                         Trustee Fees (Not Impaired)
                    Class 2:             Consists of Allowed Property Tax Claims (Impaired)
                    Class 3:             Consists of Allowed Internal Revenue Claim (Impaired)
                    Class 4:             Consists of Allowed Comptroller Claim (Impaired)
                    Class 5:             Consists of Allowed BBCN Bank Claim (“Impaired”)
                    Class 6:             Consists of Allowed Shallow Creek (“Impaired”)
                    Class 7:             Consist of Allowed Credibly Claim (“Impaired”)
                    Class 8:             Consists of Allowed Unsecured Creditor Claims (“Impaired”)
                    Class 9:             Consists of Allowed Interest Holder Claims (“Not Impaired”)


                                                 ARTICLE 5
                                            TREATMENT OF CLASSES

         5.1    Satisfaction of Claims and Debts: The treatment of and consideration to be
received by holders of Allowed Claims or interests pursuant to this Article of this Plan shall be in
full settlement, release and discharge of their respective Claims, Debts, or interests as against the
Debtor subject to the provisions herein. On the Confirmation Date, the Reorganized Debtor shall
assume all duties, responsibilities and obligations for the implementation of this Plan.

        5.2      Class 1 Claimants (Allowed Administrative Claims of Professionals and US
Trustee) are unimpaired and will be paid in cash and in full on the Effective Date of this Plan.
Professional fees are subject to approval by the Court as reasonable. Debtors’ attorney's fees
approved by the Court and payable to the law firm of Eric Liepins, P.C. will be paid immediately
following the later of Confirmation or approval by the Court out of the available cash. The Debtor’s
case will not be closed until all allowed Administrative Claims are paid in full. Class 1 Creditor
Allowed Claims are estimated as of the date of the filing of this Plan to not exceed the amount of
$15,000 including Section 1930 fees. Section 1930 fees shall be paid in full prior to the Effective
Date. The Debtor is required to continue to make quarterly payments to the U.S. Trustee and shall
required to file post-confirmation operating reports until this case is closed. The Class 1 Claimants
are not impaired under this Plan.


DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 6
m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                     Entered 05/01/19 08:03:27     Page 7 of 14



        5.3      Class 2 Claimants (Allowed Ad Valorem Tax Claims) are impaired and shall be
satisfied as follows: The Allowed Ad Valorem Tax Creditor Claims shall be paid out of the revenue
from the continued operations of the businesses. In the Garland case, Dallas County has filed a Proof
of Claim in the amount of $719.06. The City of Garland has filed a Proof of Claim in the amount of
$771.73 and Garland ISD has filed a Proof of Claim in the amount of $1,599.09. In the Farmers
branch case Dallas County has filed a Proof of Claim in the amount of $1,884.14. (“Ad Valorem
Taxes”) The Ad Valorem Taxes will receive post-petition pre-Effective Date interest at the state
statutory rate of 12% per annum and post-Effective Date interest at the rate of 12% per annum. The
Debtors will pay the Ad Valorem Taxes over a period of 12 months commencing on the Effective
Date. The Debtors total monthly payment to pay the Ad Valorem Taxes will be approximately $412.
The Taxing Authorities shall retain their statutory senior lien position regardless of other Plan
provisions, if any, to secure their Tax Claims until paid in full as called for by this Plan. The Debtor
may pre-pay this claim at any time without penalty.

             Class 2 Claimants are impaired under this Plan.

        5.4      Class 3 Claimants (Allowed Tax Claim of the Internal Revenue Service) are
impaired and shall be satisfied as follows: The Allowed Amount of Tax Creditor Claims of the
Internal Revenue Service (“IRS”)shall be paid out of the continued operations of the businesses. The
IRS has filed a Priority Proof of Claim in the Garland case in the amount of $631.25 and in the
Farmers Branch case in the amount of $200. However, both of these claims are based upon estimates
for returns that have not been processed yet. The Debtor would show once the returns have been filed
the Priority Tax Creditor Claims to be the IRS taxes are believed to be approximately $0. To the
extent the IRS has any claims they will be paid in full over a 6 month period commencing on the
Effective Date, with interest at a rate of 5% per annum. Failure of the Debtor to meet the payment
obligations set forth in the Plan shall constitute an event of default under the Plan. In addition, upon
a default under the Plan, the administrative collection powers and the rights of the IRS shall be
reinstated as they existed prior to the filing of the bankruptcy petition, including, but not limited to,
the assessment of taxes, the filing of a notice of a Federal (or state) tax lien and the powers of levy,
seizure, and sale under the Internal Revenue Code. The below stated provisions apply to the IRS:
        (a)      If the Debtor fails to make any Plan payments, and deposits of any currently accruing
                 employment or sales tax liability, fails to make payment of any tax to the Internal
                 Revenue Service within 10 days of the due date of such deposit or payment, or if the
                 debtor or its successor in interest fails to file any required federal or state tax return
                 by the due date of such return, then the United States may declare that the Debtor in
                 default of the Plan. Failure to declare a default does not constitute a waiver by the
                 United States of the right to declare that the successor in interest or Debtor is in
                 default.
        ( b ) If the United States declares the Debtor to be in default of the Debtor’s obligations
                 under the Plan, then the entire imposed liability, together with any unpaid current
                 liabilities, shall become due and payable immediately upon written demand to the
                 Debtor or the successor in interest.
        (c)      If full payment is not made within 14 days of such demand, then the Internal Revenue
                 Service may collect any unpaid liabilities through the administrative collection
                 provisions of the Internal Revenue Code. The IRS shall only be required to sent two
                 notices of default and upon the third event of default, the IRS may proceed to collect

DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 7
m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                     Entered 05/01/19 08:03:27   Page 8 of 14



               on all accounts owed without recourse to the Bankruptcy Court and without further
               notice to the Debtor.
        ( d ) The collection statute expiration date will be extended from the Petition Date until
               substantial default under the Plan.
        ( e ) All payment will be sent to: Mike Smith, IRS, 1100 Commerce Street, Mail Code
               5027 DAL, Dallas, Texas 75242
        The Internal Revenue Service shall not be bound by any release provisions in the Plan that
would release any liability of the responsible persons of the Debtor to the IRS. The Internal Revenue
Service may take such actions as it deems necessary to assess any liability that may be due and owing
by the responsible persons of the Debtor to the Internal Revenue Service; but the Internal Revenue
Service shall not take action to actually collect from such persons unless and until there is a default
under the plan, and as set forth in paragraph (4)(a)-(d) above.

             Class 3 is impaired under this Plan.

         5.5     Class 4 Claimants (Texas Comptroller) are impaired and shall be satisfied as
follows: the Texas Comptroller has filed a Proof of Claims in the Garland case in the amounts of
$1,078.76 for Franchise Taxes and $9,418.88 for Sales taxes. The Comptroller has filed Proofs of
Claim in the Framers Branch case in the amount of $1,078.76 for Franchise Taxes and $14,076.44
for Sales Taxes. The Debtors would show the Franchise tax amounts are estimates and when the
returns are processed no monies will be owed. However, to the extent any Franchise or Sales taxes
are owed, they will be paid in full with interest at the rate of 5.5% per annum in 36 equal monthly
payments commencing on the Effective Date. The Debtors believe if the claims are allowed as
filled, the total monthly payment amount on the Comptroller’s Claim will be approximately $775.

        A failure by the Reorganized Debtors to make a payment to the Comptroller pursuant to the
terms of the Plan shall be an Event of Default. If the reorganized debtors fail to cure an Event of
Default as to such payments within ten (10) days after receipt of written notice of default from the
Comptroller then the Comptroller may (a) enforce the entire amount of its claim; (b) exercise any
and all rights and remedies the Comptroller may have under applicable state law; and/or (c) seek
such relief as may be appropriate in the Court. The reorganized debtors shall have the opportunity
to cure two (2) times over the life of the plan. In the event of the third default, the Comptroller may
proceed with the state law remedies for collection of all amounts due under state law.

             Class 4 Claimants are impaired under this Plan.

         5.6     Class 5 Claimants (Allowed Claims of BBCN) is impaired and shall be satisfied
as follows: On or about February 14, 2014, Debtor Garland Barbecue #1, LLC executed that certain
Promissory Note in favor of BBCN/Bank of Hope (“BBCN”) in the original principal amount of
$130,000 (“Note”). The Note was secured by that certain Loan Agreement and UCC-1 Financing
Statement properly filed of record. As of the Petition Date the amount due BBCN under the Note
was $74,549.82. The Debtor believes the vale of the BBCN collateral is equal to the amount of the
BBCN debt. The Debtor shall pay the allowed claim of BBCN in 60 equal monthly payments
commencing on the Effective Date with interest at the rate of 5% per annum. BBCN shall maintain
its lien on the collateral until paid in full under this Plan.



DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 8
m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                     Entered 05/01/19 08:03:27   Page 9 of 14



             Class 5 is impaired under this Plan.

         5.7     Class 6 Claimants (Allowed Claims of Shallow Creek Restaurants, Inc.) are
impaired and shall be satisfied as follows: On or about August 1, 2014, Debtor Farmers Branch
Barbecue, LLC executed that certain Promissory Note (“Note“) in the original principal amount of
$212,750 in favor of Shallow Creek Restaurants, Inc. (“Shallow”) for the purchase of the Farmers
Branch Barbecue location. The Note was secured by that certain Security Agreement and Leasehold
Deed of Trust of even date (“Shallow Collateral”). The Debtor shall pay Shallow an allowed secured
claim in the amount of $80,156. This claim shall be paid in 84 equal monthly payments with interest
at the rate of 5% per annum commencing on the Effective Date. Shallow shall maintain its security
interest in the Shallow Collateral until paid in full under the terms of this Plan.


             The Class 6 creditor is impaired under this Plan.

       5.8     Class 7 Claimant (Allowed Claims of Retail Capital LLC dba Credibly) are
impaired and shall be satisfied as follows: On or about May 16, 2018 Debtor Garland Barbecue #1,
entered into that certain Receivables Purchase Agreement with Retail Capital, LLC dba Credibly
(“Credibly”) in the original amount of $60,346 (“Garland Contract”). On or about May 8, 2018
Farmers Branch Barbecue entered into that certain Receivables Purchase Agreement with Retail
Capital, LLC dba Credibly (“Credibly”) in the original amount of $83,083 (“Farmers Branch
Contract”). Pursuant to the terms of the Garland Contract and the Farmers Branch Contract, the
Debtors sold certain future accounts receivable to Credibly. As of the Petition Date, neither Debtor
had any accounts receivable and therefore, Credibly shall have no claim in the bankruptcy estates
of Garland Barbecue #1, LLC and Farmers Branch Barbecue, LLC.

             The Class 7 creditors are impaired by this Plan.



        5.9      Class 8 Claimants (Allowed Unsecured Creditors) are impaired and shall be
satisfied as follows: All allowed unsecured creditors shall share pro rata in the unsecured creditors
pool for each case. The unsecured creditors in each Debtor’s case, shall include the Guaranty claim
held by LiftForward in each case. Each Debtor shall make monthly payments commencing on the
Effective Date of $1,000 into the unsecured creditors’ pool. The Debtor shall make distributions to
the Class 9 creditors every 90 days commencing 90 days after the Effective Date. The Debtor shall
make a total of 60 payments into the unsecured creditors pool with the first payment being made on
the Effective Date. Based upon the Proof of Claims filed in the cases, the Class 9 creditors in each
case should receive approximately 50% of their Allowed Claims. Debtor may prepay any Class 9
Claim at any time without penalty.

             The Class 8 creditors are impaired.




DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 9
m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                       Entered 05/01/19 08:03:27   Page 10 of 14



         5.10 Class 9 (Current Owners) are not impaired under the Plan and shall be satisfied as
 follows: The current interest holder of each case, will receive no payments under the Plan, however,
 the interest holder shall retain their interest in the Debtors.

              Class 9 Claimants are not impaired under the Plan.


                                             ARTICLE 6
                                  MEANS FOR EXECUTION OF THE PLAN

        6.1    Action to be taken: Any actions required to be taken by the Debtors on the Effective
 Date may be taken by the Debtors before the Effective Date or immediately following the date of
 Final Confirmation.

         6.2    Ongoing Operations: The Debtor's obligations under this Plan will be satisfied out
 of the ongoing operations of the Reorganized Debtor. The income projections of the Reorganized
 Debtor are attached to the Disclosure Statement. The Debtor believes the projections to be accurate
 based upon current work levels. The Debtor does not intend to dramatically alter the current
 expenses and has projected only moderate growth over the Plan term.

         6.3    Notwithstanding anything contained herein, the Reorganized Debtor shall have the
 right to request the Court to disallow any claim of any Entity from which property is recoverable
 under Sections 542, 543, 550, and 553 of title 11, or that is a transferee of a transfer avoidable under
 Sections 544, 545, 548, or 549 of title 11 unless such Entity or transferee has paid the amount, or
 turned over any such property, for which such Entity or transferee is liable.

                                                       ARTICLE 7
                                                    SECTION 1129(b)(2)

         7.1     The Court may confirm this Plan even though less than all of the Classes of Claims
 and interests accept it. The requirements for confirmation of a plan over the objection of one or
 more classes of claims or interests are set forth in Section 1129(b) of the Code. Accordingly, Debtor,
 as the plan proponent, requests the Court to determine that this Plan does not discriminate unfairly,
 and is fair and equitable with respect to the rejecting creditor.


                                              ARTICLE 8
                                   STATUS OF EXECUTORY CONTRACTS

         8.1     All unexpired leases and executory contracts shall be assumed on or before the
 Effective Date. To the extent there are any unexpired leases or executory contracts, which have not
 been assumed or dealt with in this Plan or Court Order prior to the Effective Date, they are rejected
 The Debtor specifically assumes the franchise agreements that they are currently operating under
 with Dickies Barbecue Restaurants, Inc. Additionally, the Debtors specifically assume their current
 leases at the locations of Garland Barbecue # 1, LLC and Farmers Branch Barbecue, LLC.


 DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 10
 m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                       Entered 05/01/19 08:03:27   Page 11 of 14



                                           ARTICLE 9
                             EVENTS OF DEFAULT AND EFFECT THEREOF


         9.1      In the event that Substantial Consummation of this Plan does not occur on or before
 the earlier of the Effective Date or 71 days after the Confirmation Date, the Order of Confirmation
 may be vacated by any party in interest, other than the Debtors.

        9.2     Unless expressly provided herein to the contrary, no Claimant shall have the right to
 enforce any rights under this Plan until the Reorganized Debtors fails to cure any default hereunder
 within thirty (30) days of receipt of written notice of such default to Reorganized Debtors.


         9.3.    Default shall occur if one scheduled Plan payment is not made by Debtor or if
 current taxes are not timely paid pursuant to state law. In the event of default, any party in interest
 who has not received their required payment, shall send written notice of default as set forth in
 section 9.2 above. Any notice of default sent by ad valorem taxing authorities, under the Plan may
 be sent to Jeff Bass 469-831-5620. In the event the default of payment to the ad valorem taxing
 authorities is not cured within twenty (20) days of the date of the facsimile, ad valorem taxing
 authorities may proceed to collect all amounts owed pursuant to state law outside of the Bankruptcy
 Court. The ad valorem taxing authorities shall not be required to give more than two notices of
 default. Upon the third event of default, the ad valorem taxing authorities shall be able to collect all
 amounts pursuant to state law outside of the Bankruptcy Court. Notwithstanding anything in this
 Plan to the contrary, the Bankruptcy Court shall not retain jurisdiction with respect to any tax claims
 except for (i) resolving the amount of any such tax claim arising prior to confirmation, and (ii)
 enforcing the discharge provision of the Plan.


                                                         ARTICLE 10
                                                         DISCHARGE

         10.1 Upon Confirmation, to the extent that a Claim or Debt has not been dealt with under
 this Plan, such Claim or Debt will be released.

         10.2 The automatic stay imposed by Section 362 of the Code or any preliminary injunction
 granted by the Court to allow for Substantial Consummation of this Plan shall remain in effect until
 the Effective Date.


                                                 ARTICLE 11
                                           AMENDMENTS TO THE PLAN

        11.1 Debtor may modify this Plan following Confirmation and before Substantial
 Consummation to the extent consistent with the requirements of section 1122 and 1123 of Title 11.
 The Plan as modified becomes the Plan if circumstances warrant modification and the Court
 approves of such modifications.

 DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 11
 m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                       Entered 05/01/19 08:03:27   Page 12 of 14



        11.2 In the event of modification of this Plan pursuant to Section 11.1, any holder of a
 Claim or interest that has accepted or rejected this Plan is deemed to have accepted or rejected, as
 the case may be, the Plan as modified, unless, within ten (10) days of service of the Plan
 modifications upon such holder, such holder changes its previous acceptance or rejection.

                                                  ARTICLE 12
                                            EFFECT OF CONFIRMATION

         12.1 The provisions of this Plan bind Debtors, any Entity issuing securities under this Plan,
 any Entity acquiring property under this Plan, and any Creditor or Equity Interest Holder, whether
 or not the Claim or interest of such Creditor or Equity Interest Holder is impaired under the Plan and
 whether or not such Creditor or Equity Interest Holder has accepted this Plan.

        12.2 All property of the estate shall vest in the Reorganized Debtors upon Final
 Confirmation.

         12.3 All property of the Reorganized Debtors is free and clear of all Claims and interests
 of Creditors and Equity Interest Holders, except as to claims, secured claims or secured debentures
 and interests specifically granted in this Plan.

          12.4 All Debts that arose before the Confirmation Date and any Debt of a kind specified
 in Section 502(g), 502(h) or 502(i) of the Code, whether or not a proof of claim based on such Debt
 is filed or deemed filed under Section 501, whether or not such Claim is allowed under Section 502;
 and whether or not the holder of such Claim has accepted this Plan; are, fully and finally satisfied
 by this Plan.


                                                ARTICLE 13
                                         MISCELLANEOUS PROVISIONS

         13.1 The obligations under this Plan to any particular Claim are governed by the laws
 of the State constituting the situs of the Debt represented by that particular Claim described in this
 Plan.

        13.2 Equity Interest Holders are relieved from all liability, obligation or duty to initiate or
 pursue any causes of action of Debtors against any Entity.


              13.3   Any caption herein is for convenience only and does not affect the construction of the
 Plan.

        13.4 Any distribution pursuant to this Plan which remains unclaimed for a period of six
 (6) months from the due date of such distribution is forfeited.




 DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 12
 m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                       Entered 05/01/19 08:03:27    Page 13 of 14



                                                ARTICLE 14
                                         RETENTION OF JURISDICTION

              Until this case is closed, the Court retains jurisdiction of the following matters only:

         14.1 To direct any necessary party to execute or deliver or to join in the execution or
 delivery of any instrument required to effect a Transfer of property dealt with by the Plan and to
 perform any other act, including the satisfaction of any Lien, that is necessary for the consummation
 of this Plan.

              14.2   To allow or disallow Claims.

        14.3 To hear and determine all Claims arising from the rejection of executory contracts
 and unexpired leases which are included in Debtors’ estate and to consummate rejection and
 termination thereof in connection with Debtors’ estate and/or implementation of the Plan.

         14.4 To liquidate damages or estimate Claims in connection with any disputed, contingent
 or unliquidated Claims.

              14.5   To adjudicate all Claims to an ownership interest in any property of Debtors’ estate.

        14.6         To recover all assets and properties, including by lawsuit, of Debtors’ estate wherever
 located.

        14.7 To hear and determine Claims concerning Federal, State and local taxes pursuant to
 Section 346, 505, 525 and 1146 of the Code.

        14.8 To hear and determine any action or proceeding brought by Debtors or the
 Reorganized Debtors under Section 510, 542, 543, 544, 545, 547, 548, 549, 550, 551 and 553 of the
 Code, whether such action or proceeding is brought before or after the Effective Date.

        14.9 To hear and determine any core proceeding, whether such proceeding is brought
 before or after the Effective Date.

         14.10 To determine the validity, extent and priority of all Liens and security interests
 against property of Debtors’ estate.

        14.11 To consider any modification of this Plan under Section 1127 of the Code or
 under Bankruptcy Rule 3020 and/or modification of this Plan after Substantial Consummation as
 defined herein.

        14.12 To hear and determine all requests for compensation and/or reimbursement of
 expenses of professionals.

         14.13 To hear and determine Reorganized Debtors’ requests for orders as are consistent
 with this Plan as may be necessary or desirable to carry out the provisions thereof.

 DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 13
 m ic\p lan
Case 18-33510-hdh11 Doc 33 Filed 05/01/19                       Entered 05/01/19 08:03:27   Page 14 of 14



        14.14 To enter an order closing this case. The Debtors shall attempt to close the cases
 within 6 months of the Effective Date.




                                                                 Respectfully submitted,

                                                                 Garland Barbecue #1, LLC

                                                                  _/s/ Jeff Bass_____
                                                                 By: Jeff Bass
                                                                 Its: Managing Member


                                                                 Farmers Branch Barbecue, LLC

                                                                  _/s/ Jeff Bass_____
                                                                 By: Jeff Bass
                                                                 Its: Managing Member



 ERIC LIEPINS, P.C.
 ERIC LIEPINS
 12770 Coit Road
 Suite 1100
 Dallas, Texas 75251
 (972)991-5591
 (972) 991-5788 - telecopier




 DEBTOR ’S PLAN OF REORGANIZATION DATED MAY 1, 2019 - Page 14
 m ic\p lan
